        Case 4:17-cr-00059-BMM Document 87 Filed 07/29/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                    CR 17-59-GF-BMM
       Plaintiff,

       vs.                                                 ORDER
EDWARD DEAN CASSIDY,

       Defendant.


      The Court held a competency hearing for the Defendant, Edward Dean

Cassidy, on July 29, 2021. (Doc. 86). Cassidy suffered two strokes, one in

December 2011 and one in January 2012. Those strokes left him with significant

paralysis and neurocognitive impairments.

      Dr. Tiffany K. Smith, a forensic psychologist, reported that Cassidy likely

suffers from Major Vascular Neurocognitive Disorder, Severe Alcohol Use

Disorder, Severe Cannabis Use Disorder, and Severe Stimulant Use Disorder. The

Court heard testimony from Dr. Smith regarding Cassidy’s challenges in

comprehending the nature of his violations of supervised release as well as his


                                         1
        Case 4:17-cr-00059-BMM Document 87 Filed 07/29/21 Page 2 of 3



challenges in communication. Dr. Smith opined, in part, that Cassidy demonstrated

deficits in his ability to assist counsel in his defense. The Court found Cassidy

struggled to communicate pertinent legal facts and concepts with the Court and

counsel. In the interest of prudence, the Court requires further psychological

evaluation to help clarify Cassidy’s status.

      The Court finds Cassidy’s brain condition and related deficiencies

substantially impair Cassidy’s present ability to understand the nature and

consequences of the court proceedings brought against him, and substantially

impair Cassidy’s ability to assist counsel in his defense. The Court finds by a

preponderance of the evidence, absent further psychological evaluation, that

Cassidy presently suffers from a mental defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.

Therefore, IT IS HEREBY ORDERED that:

   1. The Defendant, Edward Dean Cassidy, is committed to the custody of the

Attorney General for a period of time not to exceed four months, consistent with

the provisions of 18 U.S.C. § 4241(d), to determine whether there exists a

substantial probability that in the foreseeable future that Cassidy will attain the

capacity to permit the proceedings to go forward.




                                           2
        Case 4:17-cr-00059-BMM Document 87 Filed 07/29/21 Page 3 of 3



   2. The Attorney General will submit periodic status reports as to Cassidy’s

mental condition to the Court, which will be disbursed to counsel of record.



      Dated this 29th day of July, 2021.




                                           3
